DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/250073 filed on 01/21/2021. Claims 1-20 are pending and have been examined in this office action. Claims 1 and 16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. Regarding independent claims 1 and 16, Applicant argues that the previously cited references fail to disclose the amended claim limitations, wherein the corresponding image of the one or more blade markers is taken after the moving of the one or more plurality of cylinders. Examiner respectfully disagrees. Kumagai teaches the invention in at least [¶ 0050] The image processing unit 29 has a target searching unit 33, a target position detecting unit 34, etc. The target position detecting unit 34 detects a blade-detecting target 21 from an image of each frame on the image data of each camera acquired by the cameras 18 and 19 and performs a tracking processing of the blade-detecting target 21 between each frame. The image processing unit 29 taught by Kumagai teaches detecting, by taking images, of the blade-detecting targets, throughout the tracking process between frames. A tracking process, involves the movement of the blade using one of the cylinders disclosed in at least [¶ 0058] The position and the posture of the blade 8 are controlled by the blade control unit 31 via the hydraulic cylinders. Therefore, the position and the posture of the blade 8 with respect to the cameras 18 and 19 or with respect to the machine center can be predicted based on the controlling condition of the blade control unit 31. It would have been obvious to one of ordinary skill in the art to take the disclosed images through the continuous tracking process, which includes continuously taking images as the blade moves, as disclosed by Kumagai.
Furthermore, Applicant argues the cited reference, Kumagai, fails to disclose the limitation included in claim 9, wherein the image is taken when the predetermined configuration is satisfied. Examiner respectfully disagrees. Kumagai specifically discloses the cameras 18 and 19 to take in image data at the detected blade posture, which as explained above is moved using a plurality of hydraulic cylinders, see at least [¶ 0045] The cameras 18 and 19 make up together a stereo camera 25. Image data taken by the camera are inputted to a control arithmetic unit 27 and to a storage unit 28 via a synchronization control unit 26. An image processing unit 29 is connected to the control arithmetic unit 27 and to the storage unit 28. The arithmetic processing device 23 comprises the synchronization control unit 26, the control arithmetic unit 27, the storage unit 28, and the image processing unit 29. AND [¶ 0046] The control arithmetic unit 27 detects the position and the posture of the blade 8 based on results of image processing by the image processing unit 29. Based on the result of the detection, an instruction signal for carrying out a position control and a posture control of the blade 8 are issued to a blade control unit 31. Based on the instruction signal, the blade control unit 31 drives hydraulic cylinders (not shown). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. U.S. Pub. No. 2010/0121540 (“Kumagai”) in view of Posselius et al. U.S. Pub. No. 2018/0319392 (“Posselius”) and Morin et al. U.S. Patent No.  9,957,692 (“Morin”).
Regarding claim 1 as best understood, Kumagai discloses a method for calibrating a grade control system of a work vehicle, the method comprising:
taking a first image of the first blade marker with the camera after the moving one of the lift cylinder, the tilt cylinder, or the angle cylinder to the corresponding predetermined configuration; 10measuring, with the controller, a first location of the first blade marker using the first 11image; and (see at least [¶ 0050] The image processing unit 29 has a target searching unit 33, a target position detecting unit 34, etc. The target position detecting unit 34 detects a blade-detecting target 21 from an image of each frame on the image data of each camera acquired by the cameras 18 and 19 and performs a tracking processing of the blade-detecting target 21 between each frame. The target position detecting unit 34 detects the blade-detecting target 21, performs matching of the blade detecting target 21 between an image taken by the camera 18 and an image taken by the camera 19, and detects a center position of the blade-detecting target 21 as detected. AND [¶ 0058] The position and the posture of the blade 8 are controlled by the blade control unit 31 via the hydraulic cylinders. Therefore, the position and the posture of the blade 8 with respect to the cameras 18 and 19 or with respect to the machine center can be predicted based on the controlling condition of the blade control unit 31.)
calibrating, with the controller communicating with the camera, the grade control system 13based on the first location of the first blade marker by replacing a stored first location of the first 14blade marker with the first location of the first blade marker (see at least [¶ 0045] The cameras 18 and 19 make up together a stereo camera 25. Image data taken by the camera are inputted to a control arithmetic unit 27 and to a storage unit 28 via a synchronization control unit 26. An image processing unit 29 is connected to the control arithmetic unit 27 and to the storage unit 28. The arithmetic processing device 23 comprises the synchronization control unit 26, the control arithmetic unit 27, the storage unit 28, and the image processing unit 29. AND [¶ 0046] The control arithmetic unit 27 detects the position and the posture of the blade 8 based on results of image processing by the image processing unit 29. Based on the result of the detection, an instruction signal for carrying out a position control and a posture control of the blade 8 are issued to a blade control unit 31. Based on the instruction signal, the blade control unit 31 drives hydraulic cylinders (not shown). AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)
Kumagai fails to explicitly disclose the method to comprise a work vehicle comprising a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations.
However, Posselius teaches a calibrating method comprising:
providing a work vehicle having a controller operatively connected to a camera, the work 5vehicle having a lift cylinder, a tilt cylinder, and an angle cylinder, operatively connected to a 6blade, (see at least [¶ 0017] In addition, the autonomous work vehicle system 10 includes an actuator assembly 30 to control a position of the movable tool 14 relative to the chassis 18. In the illustrated embodiment, the actuator assembly 30 includes hydraulic cylinders 32 configured to move the movable tool 14 relative to the chassis 18 (e.g., the illustrated lift cylinder and the illustrated back angle cylinders, among other suitable cylinder(s), such as tilt cylinder(s) and angle cylinder(s), etc.). AND [¶ 0041] In certain embodiments, the other sensor assembly 82 may be fixedly coupled to the field (e.g., infrastructure sensor assembly). The infrastructure sensor assembly 82 may include one or more image sensors (e.g., camera(s), etc.), one or more infrared sensors, one or more capacitance sensors, one or more ultrasonic sensors, one or more LIDAR sensors, one or more RADAR sensors, or a combination thereof, among other suitable types of sensors.)
moving one of the lift cylinder, the tilt cylinder, or the angle cylinder to a corresponding 8predetermined configuration; (see at least [¶ 0017] In certain embodiments, the actuator assembly 30 may be configured to move the movable tool 14 along a longitudinal axis 34 of the autonomous work vehicle 12, along a lateral axis 36 of the autonomous work vehicle 12, along a vertical axis 38 of the autonomous work vehicle 12, or a combination thereof.)
Thus, Kumagai discloses a method for calibrating a work vehicle using a mounted camera and a plurality of markers embedded within the working tool, or blade. Posselius teaches the method to comprise a work vehicle comprising a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai and incorporate the teachings of Posselius and include a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations. Doing so allows for the control and modification of the grade system while performing the work using the work vehicle.
Furthermore, Kumagai in view of Posselius fails to explicitly disclose the method wherein a marker is embedded in the rear face of the blade.
However, Morin teaches the blade having a rear face with a first blade marker thereon; (see at least [col. 4, line 18-22] FIG. 2 is a perspective view 200 of an exemplary working edge 105 in accordance with an illustrative embodiment of the present invention. Illustratively, the view 200 shows the back side of a working edge 105. Connected to the working edge is a three dimensional target 130.)
Thus, Kumagai in view of Posselius disclose a method for calibrating a work vehicle with various configurable cylinders using a mounted camera and a plurality of markers embedded 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and incorporate the teachings of Morin and include a marker is embedded in the rear face of the blade. Doing so allows for efficient marker recognition by the mounted camera.

Regarding claim 2 as best understood, Kumagai discloses the method of claim 1, further comprising:
taking a second image of the second blade marker with the camera; 19measuring, with the controller, a second location of the second blade marker using the 20second image; and (see at least [¶ 0050] The image processing unit 29 has a target searching unit 33, a target position detecting unit 34, etc. The target position detecting unit 34 detects a blade-detecting target 21 from an image of each frame on the image data of each camera acquired by the cameras 18 and 19 and performs a tracking processing of the blade-detecting target 21 between each frame. The target position detecting unit 34 detects the blade-detecting target 21, performs matching of the blade detecting target 21 between an image taken by the camera 18 and an image taken by the camera 19, and detects a center position of the blade-detecting target 21 as detected.)
wherein the calibrating the grade control system includes based on the second location of 22the second blade marker replacing a stored second location of the second blade marker with the 23second location of the second blade marker (see at least [¶ 0045] The cameras 18 and 19 make up together a stereo camera 25. Image data taken by the camera are inputted to a control arithmetic unit 27 and to a storage unit 28 via a synchronization control unit 26. An image processing unit 29 is connected to the control arithmetic unit 27 and to the storage unit 28. The arithmetic processing device 23 comprises the synchronization control unit 26, the control arithmetic unit 27, the storage unit 28, and the image processing unit 29. AND [¶ 0046] The control arithmetic unit 27 detects the position and the posture of the blade 8 based on results of image processing by the image processing unit 29. Based on the result of the detection, an instruction signal for carrying out a position control and a posture control of the blade 8 are issued to a blade control unit 31. Based on the instruction signal, the blade control unit 31 drives hydraulic cylinders (not shown). AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)
Kumagai fails to explicitly disclose the method wherein a marker is embedded in the rear face of the blade.
However, Morin teaches the method wherein the rear face of the blade includes a second blade marker thereon; (see at least [col. 4, line 18-22] FIG. 2 is a perspective view 200 of an exemplary working edge 105 in accordance with an illustrative embodiment of the present invention. Illustratively, the view 200 shows the back side of a working edge 105. Connected to the working edge is a three dimensional target 130.)
Thus, Kumagai in view of Posselius disclose a method for calibrating a work vehicle with various configurable cylinders using a mounted camera and a plurality of markers embedded 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and incorporate the teachings of Morin and include a marker is embedded in the rear face of the blade. Doing so allows for efficient marker recognition by the mounted camera.

Regarding claim 3 as best understood, Kumagai discloses the method of claim 2, wherein the stored first location of the first blade marker includes 26an initial first calibration location and the stored second location of the second blade marker 27includes an initial second calibration location (see at least [¶ 0063] As an example to detect the center of the target from the image, a moment method is adopted. AND [¶ 0064] According to the moment method, a target image is turned to be a binary value (0, 1). On the coordinates thus set up, each moment of the coordinates to indicate 1 is determined, and a center coordinate of the target is obtained based on a Sum of moments. AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)

Regarding claim 4 as best understood, Kumagai discloses the method of claim 2, wherein the stored first location of the first blade marker includes 30a first calibration location and the stored second location of the second blade marker includes a second calibration location (see As an example to detect the center of the target from the image, a moment method is adopted. AND [¶ 0064] According to the moment method, a target image is turned to be a binary value (0, 1). On the coordinates thus set up, each moment of the coordinates to indicate 1 is determined, and a center coordinate of the target is obtained based on a Sum of moments. AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)   

Regarding claim 7 as best understood, Kumagai discloses the method of claim 1, wherein the camera is mounted on the work vehicle (see at least [¶ 0019] FIG. 1 is a perspective view to show a case where the present invention is applied on a bulldozer…) 

Regarding claim 16 as best understood, Kumagai discloses a method for calibrating a grade control system of a work vehicle, the method comprising:
taking a corresponding image of the one or more blade markers with the camera after the moving one of the lift cylinder, the tilt cylinder, or the angle cylinder to the corresponding predetermined configuration; 29measuring, with the controller, a corresponding location of the one or more blade markers 30using the corresponding image; and24054345.1DEE05-40560 (see at least [¶ 0050] The image processing unit 29 has a target searching unit 33, a target position detecting unit 34, etc. The target position detecting unit 34 detects a blade-detecting target 21 from an image of each frame on the image data of each camera acquired by the cameras 18 and 19 and performs a tracking processing of the blade-detecting target 21 between each frame. The target position detecting unit 34 detects the blade-detecting target 21, performs matching of the blade detecting target 21 between an image taken by the camera 18 and an image taken by the camera 19, and detects a center position of the blade-detecting target 21 as detected. AND [¶ 0058] The position and the posture of the blade 8 are controlled by the blade control unit 31 via the hydraulic cylinders. Therefore, the position and the posture of the blade 8 with respect to the cameras 18 and 19 or with respect to the machine center can be predicted based on the controlling condition of the blade control unit 31.)
calibrating, with the controller communicating with the camera, the grade control system 2based on the corresponding location of the one or more blade markers by replacing a stored 3corresponding location of the one or more blade markers with the corresponding location of the 4one or more blade markers (see at least [¶ 0045] The cameras 18 and 19 make up together a stereo camera 25. Image data taken by the camera are inputted to a control arithmetic unit 27 and to a storage unit 28 via a synchronization control unit 26. An image processing unit 29 is connected to the control arithmetic unit 27 and to the storage unit 28. The arithmetic processing device 23 comprises the synchronization control unit 26, the control arithmetic unit 27, the storage unit 28, and the image processing unit 29. AND [¶ 0046] The control arithmetic unit 27 detects the position and the posture of the blade 8 based on results of image processing by the image processing unit 29. Based on the result of the detection, an instruction signal for carrying out a position control and a posture control of the blade 8 are issued to a blade control unit 31. Based on the instruction signal, the blade control unit 31 drives hydraulic cylinders (not shown). AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)
Kumagai fails to explicitly disclose the method to comprise a work vehicle comprising a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations.
However, Posselius teaches the method further comprising:
providing a work vehicle having a controller operatively connected to a camera, the work 25vehicle having a plurality of cylinders operatively connected to a blade, (see at least [¶ 0017] In addition, the autonomous work vehicle system 10 includes an actuator assembly 30 to control a position of the movable tool 14 relative to the chassis 18. In the illustrated embodiment, the actuator assembly 30 includes hydraulic cylinders 32 configured to move the movable tool 14 relative to the chassis 18 (e.g., the illustrated lift cylinder and the illustrated back angle cylinders, among other suitable cylinder(s), such as tilt cylinder(s) and angle cylinder(s), etc.). AND [¶ 0041] In certain embodiments, the other sensor assembly 82 may be fixedly coupled to the field (e.g., infrastructure sensor assembly). The infrastructure sensor assembly 82 may include one or more image sensors (e.g., camera(s), etc.), one or more infrared sensors, one or more capacitance sensors, one or more ultrasonic sensors, one or more LIDAR sensors, one or more RADAR sensors, or a combination thereof, among other suitable types of sensors.)
moving one of the plurality of cylinders to a corresponding predetermined configuration; (see at least [¶ 0017] In certain embodiments, the actuator assembly 30 may be configured to move the movable tool 14 along a longitudinal axis 34 of the autonomous work vehicle 12, along a lateral axis 36 of the autonomous work vehicle 12, along a vertical axis 38 of the autonomous work vehicle 12, or a combination thereof.)
Thus, Kumagai discloses a method for calibrating a work vehicle using a mounted camera and a plurality of markers embedded within the working tool, or blade. Posselius teaches the method to comprise a work vehicle comprising a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai and incorporate the teachings of Posselius and include a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations. Doing so allows for the control and modification of the grade system while performing the work using the work vehicle.
Furthermore, Kumagai in view of Posselius fails to explicitly disclose the method wherein a marker is embedded in the rear face of the blade.
However, Morin teaches the blade having a rear 26face with one or more blade markers thereon; (see at least [col. 4, line 18-22] FIG. 2 is a perspective view 200 of an exemplary working edge 105 in accordance with an illustrative embodiment of the present invention. Illustratively, the view 200 shows the back side of a working edge 105. Connected to the working edge is a three dimensional target 130.)
Thus, Kumagai in view of Posselius disclose a method for calibrating a work vehicle with various configurable cylinders using a mounted camera and a plurality of markers embedded within the working tool, or blade. Morin the method wherein a marker is embedded in the rear face of the blade.


Regarding claim 17 as best understood, Kumagai discloses the method of claim 16, wherein the stored corresponding location includes an initial 7corresponding calibration location (see at least [¶ 0063] As an example to detect the center of the target from the image, a moment method is adopted. AND [¶ 0064] According to the moment method, a target image is turned to be a binary value (0, 1). On the coordinates thus set up, each moment of the coordinates to indicate 1 is determined, and a center coordinate of the target is obtained based on a Sum of moments. AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)

Regarding claim 18 as best understood, Kumagai discloses the method of claim 16, wherein the stored corresponding location includes a 10corresponding calibration location (see at least [¶ 0063] As an example to detect the center of the target from the image, a moment method is adopted. AND [¶ 0064] According to the moment method, a target image is turned to be a binary value (0, 1). On the coordinates thus set up, each moment of the coordinates to indicate 1 is determined, and a center coordinate of the target is obtained based on a Sum of moments. (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)   

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Posselius and Morin as applied to claims 2 and 16 above, and further in view of OKUI et al. U.S. Patent No. 10,597,853 (“OKUI”).
Regarding claim 5 as best understood, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method for a maximum stroke length as a predetermined configuration for one of the cylinders. 
However, OKUI teaches the method of claim 2, wherein the predetermined configuration is 100% of a maximum 3stroke length of one of the lift cylinder, the tilt cylinder, or the angle cylinder (see at least [col. 15, line 1-8] FIG. 17 illustrates the stroke lengths of cylinders 10 to 12 at each of first position P1 to fifth position P5 with the maximum of 100% and the minimum of 0%. As illustrated in FIG. 17, the stroke length of dipper stick cylinder 11 is the minimum at first position P1. That is, first position P1 is the position of cutting edge Pin the posture of the work implement in which the swing angle of dipper stick 7 becomes the minimum.)
Thus, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. OKUI teaches a method for a maximum stroke length as a predetermined configuration for one of the cylinders. 


Regarding claim 6 as best understood, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method for a minimum to maximum stroke length as a predetermined configuration for one of the cylinders.
However, OKUI teaches the method of claim 2, wherein the predetermined configuration is between 0% and 100% 6of a maximum stroke length of one of the lift cylinder, the tilt cylinder, or the angle cylinder (see at least [col. 15, line 1-8] FIG. 17 illustrates the stroke lengths of cylinders 10 to 12 at each of first position P1 to fifth position P5 with the maximum of 100% and the minimum of 0%. As illustrated in FIG. 17, the stroke length of dipper stick cylinder 11 is the minimum at first position P1. That is, first position P1 is the position of cutting edge Pin the posture of the work implement in which the swing angle of dipper stick 7 becomes the minimum.)
Thus, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. OKUI teaches a method for a minimum and maximum stroke length as a predetermined configuration for one of the cylinders. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of 

Regarding claim 19 as best understood, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method for a maximum stroke length as a predetermined configuration for one of the cylinders. 
However, OKUI teaches the method of claim 16, wherein the predetermined configuration is between 0% and 13100% of a maximum stroke length of one of the plurality of cylinders (see at least [col. 15, line 1-8] FIG. 17 illustrates the stroke lengths of cylinders 10 to 12 at each of first position P1 to fifth position P5 with the maximum of 100% and the minimum of 0%. As illustrated in FIG. 17, the stroke length of dipper stick cylinder 11 is the minimum at first position P1. That is, first position P1 is the position of cutting edge Pin the posture of the work implement in which the swing angle of dipper stick 7 becomes the minimum.) 
Thus, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. OKUI teaches a method for a maximum stroke length as a predetermined configuration for one of the cylinders. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and Morin and incorporate the teachings of OKUI and include a method for a .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Posselius, and Morin as applied to claim 1 above, and further in view of Palo U.S. Pub. No. 2009/0031721 (“Palo”).
Regarding claim 8 as best understood, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method for moving the work vehicle during the moving of one of the cylinders.
However, Palo teaches the method of claim 1, further comprising:11 moving the work vehicle during the moving of one of the lift cylinder, the tilt cylinder, or 12the angle cylinder (see at least [¶ 0019] The actuator is adapted to perform a work function (moving a work implement, such as a bucket or forks) or steer the work vehicle. The actuator is preferably formed by a hydraulic cylinder. The actuator is controlled by manual operation of a control element (lever or joystick).)
Thus, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. Palo teaches a method for moving the work vehicle during the moving of one of the cylinders.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and Morin and incorporate the teachings of Palo where the work vehicle moves during .

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Posselius, Morin, and OKUI.
Regarding claim 9 as best understood, Kumagai discloses a work vehicle comprising:
a camera mounted on the work vehicle, the camera configured to take a first image of the 24first blade marker and to take a second image of the second blade marker when any of the 25corresponding predetermined configurations of the lift cylinder, the tilt cylinder, and the angle 26cylinder, are satisfied; (see at least [¶ 0045] The cameras 18 and 19 make up together a stereo camera 25. Image data taken by the camera are inputted to a control arithmetic unit 27 and to a storage unit 28 via a synchronization control unit 26. An image processing unit 29 is connected to the control arithmetic unit 27 and to the storage unit 28. The arithmetic processing device 23 comprises the synchronization control unit 26, the control arithmetic unit 27, the storage unit 28, and the image processing unit 29. AND [¶ 0046] The control arithmetic unit 27 detects the position and the posture of the blade 8 based on results of image processing by the image processing unit 29. Based on the result of the detection, an instruction signal for carrying out a position control and a posture control of the blade 8 are issued to a blade control unit 31. Based on the instruction signal, the blade control unit 31 drives hydraulic cylinders (not shown).)
a grade control system mounted on the work vehicle; and (see at least [¶ 0003] In the past, a construction machine for detecting height and position of the ground-leveling implement has been known and disclosed in JP-A-2005-33.7741. AND [¶ 0004] FIG. 6 of JP-A-2005-337741 shows a rotary laser irradiation unit 1 for projecting a laser beam 5 in rotary irradiation and for forming a reference plane. FIG. 6 also shows a pole 3 erected on a ground-leveling implement 2, and a photo detecting unit 4 mounted on the pole 3. It has been practiced in the past to detect the laser beam 5 by the photo detecting unit 4, to detect the reference plane, and to detect a position in a vertical direction of the ground-leveling implement 2 based on a position of the reference plane detected by the photo detecting unit 4.)
a controller operatively connected to the sensor system, the camera, and the grade control 29system, wherein the controller further determines a first location of the first blade marker using 30the first image and a second location of the second blade marker using the second image, and the controller calibrates the grade control system based on the first location and the second location 24054345.1DEE05-405601by replacing a stored first location of the first blade marker with the first location and replacing a 2stored second location of the second blade marker with the second location (see at least [¶ 0045] The cameras 18 and 19 make up together a stereo camera 25. Image data taken by the camera are inputted to a control arithmetic unit 27 and to a storage unit 28 via a synchronization control unit 26. An image processing unit 29 is connected to the control arithmetic unit 27 and to the storage unit 28. The arithmetic processing device 23 comprises the synchronization control unit 26, the control arithmetic unit 27, the storage unit 28, and the image processing unit 29. AND [¶ 0046] The control arithmetic unit 27 detects the position and the posture of the blade 8 based on results of image processing by the image processing unit 29. Based on the result of the detection, an instruction signal for carrying out a position control and a posture control of the blade 8 are issued to a blade control unit 31. Based on the instruction signal, the blade control unit 31 drives hydraulic cylinders (not shown). AND [¶ 0077] (Step 06). In case where the position and the posture of the blade 8 are continuously controlled, the blade-detecting targets 21a, 21b, 21c, 21d and 21e are extracted for each image obtained over time by the camera 18, and tracking is performed between the images. Similarly, on the images obtained over time by the camera 19, extraction and tracking of each target image are carried out.)
Kumagai fails to explicitly disclose the method to comprise a work vehicle comprising a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations.
However, Posselius teaches a work vehicle further comprising:
a lift cylinder, a tilt cylinder, and an angle cylinder operatively connected to the blade, the 18lift cylinder, the tilt cylinder, and the angle cylinder configured to move to a corresponding 19predetermined configuration; (see at least [¶ 0017] In certain embodiments, the actuator assembly 30 may be configured to move the movable tool 14 along a longitudinal axis 34 of the autonomous work vehicle 12, along a lateral axis 36 of the autonomous work vehicle 12, along a vertical axis 38 of the autonomous work vehicle 12, or a combination thereof.)
Thus, Kumagai discloses a method for calibrating a work vehicle using a mounted camera and a plurality of markers embedded within the working tool, or blade. Posselius teaches the method to comprise a work vehicle comprising a multitude of cylinders, including a lift, angle, and tilt cylinders at predetermined configurations.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai and incorporate the teachings of Posselius and include a multitude of cylinders, including a lift, 
Furthermore, Kumagai in view of Posselius fails to explicitly disclose the method wherein a marker is embedded in the rear face of the blade.
However, Morin teaches a blade operatively attached to the work vehicle, the blade having a rear face with a first 16blade marker and a second blade marker thereon; (see at least [col. 4, line 18-22] FIG. 2 is a perspective view 200 of an exemplary working edge 105 in accordance with an illustrative embodiment of the present invention. Illustratively, the view 200 shows the back side of a working edge 105. Connected to the working edge is a three dimensional target 130.)
Thus, Kumagai in view of Posselius disclose a method for calibrating a work vehicle with various configurable cylinders using a mounted camera and a plurality of markers embedded within the working tool, or blade. Morin teaches the method wherein a marker is embedded in the rear face of the blade.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and incorporate the teachings of Morin and include a marker is embedded in the rear face of the blade. Doing so allows for efficient marker recognition by the mounted camera.
Furthermore, Kumagai in view of Posselius and Morin fail to explicitly disclose the method to include a sensor system for detecting the configuration of the work vehicle cylinders.
However, OKUI teaches a sensor system coupled to the lift cylinder, the tilt cylinder, and the angle cylinder, the 21sensor system configured to identify the corresponding predetermined configuration of the lift 22cylinder, the tilt cylinder, and the angle cylinder; (see at least [col. 7, line As illustrated in FIG . 4 ( A ) , body 1 includes a position detector 19. Position detector 19 detects the current position of body 1 of hydraulic excavator 100. Position detector 19 includes two antennas 21, 22 and a three - dimensional position sensor 23.)
Thus, Kumagai in view of Posselius and Morin disclose method for calibrating a work vehicle using a mounted camera and a plurality of markers embedded within the working tool, or blade. OKUI teaches the method to include a sensor system for detecting the configuration of the work vehicle cylinders.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and Morin and incorporate the teachings of OKUI and include a sensor system for detecting the configuration of the work vehicle cylinders. Doing so allows for the identification of the work vehicle cylinders for the efficient configuration of the cylinders and operation of the work vehicle. 
Regarding claim 10 as best understood, Kumagai in view of Posselius, Morin, and OKUI disclose method for calibrating a work vehicle using a mounted camera and a plurality of markers embedded within the working tool, or blade. Kumagai fails to explicitly disclose the method to include a maximum stroke length of one of the work vehicle cylinders.
However, OKUI teaches the work vehicle of claim 9, wherein the predetermined configuration is 100% of a 5maximum stroke length of one of the lift cylinder, the tilt cylinder, or the angle cylinder (see at least [col. 15, line 1-8] FIG. 17 illustrates the stroke lengths of cylinders 10 to 12 at each of first position P1 to fifth position P5 with the maximum of 100% and the minimum of 0%. As illustrated in FIG. 17, the stroke length of dipper stick cylinder 11 is the minimum at first position P1. That is, first position P1 is the position of cutting edge Pin the posture of the work implement in which the swing angle of dipper stick 7 becomes the minimum.) 
Thus, Kumagai in view of Posselius, Morin, and OKUI disclose a method for calibrating the grade control system using a camera and marker reference system. OKUI further teaches a method for a maximum stroke length as a predetermined configuration for one of the cylinders. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius, Morin, and OKUI and incorporate the further teachings of OKUI and include a method for a maximum stroke length as a predetermined configuration for one of the cylinders. Doing so allows for the operation of the work vehicle cylinders while moving through the work environment.

Regarding claim 11 as best understood, Kumagai in view of Posselius, Morin, and OKUI disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method for a minimum to maximum stroke length as a predetermined configuration for one of the cylinders.
However, OKUI teaches the work vehicle of claim 9, wherein the predetermined configuration is between 0% and 8100% of a maximum stroke length of one of the lift cylinder, the tilt cylinder, or the angle cylinder (see at least [col. 15, line 1-8] FIG. 17 illustrates the stroke lengths of cylinders 10 to 12 at each of first position P1 to fifth position P5 with the maximum of 100% and the minimum of 0%. As illustrated in FIG. 17, the stroke length of dipper stick cylinder 11 is the minimum at first position P1. That is, first position P1 is the position of cutting edge Pin the posture of the work implement in which the swing angle of dipper stick 7 becomes the minimum.)
Thus, Kumagai in view of Posselius, Morin, and OKUI disclose a method for calibrating the grade control system using a camera and marker reference system. OKUI further teaches a method for a minimum and maximum stroke length as a predetermined configuration for one of the cylinders. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius, Morin, and OKUI and incorporate the further teachings of OKUI and include a method for a minimum and maximum stroke length as a predetermined configuration for one of the cylinders. Doing so allows for the operation of the work vehicle cylinders while moving through the work environment.

Regarding claim 12 as best understood, Kumagai discloses the work vehicle of claim 9, wherein the first blade marker and the second blade marker 11are positioned near a top edge of the blade (see at least [Fig. 1] #21b.)

Regarding claim 13 as best understood, Kumagai discloses the work vehicle of claim 12, wherein the first blade marker and the second blade marker 14are positioned equidistant from a centerline of the blade (see at least [¶ 0036] Also, for the cameras 18 and 19, positional relation between the machine center and each of the cameras 18 and 19 can be identified from mechanical relation between the roof and the machine center if the installing positions of each of the cameras with respect to the roof of the driver's cabin 20 can be confirmed. Further, a positional relation between the blade-detecting targets 21a, 21b, 21c, 21d, and 21e and each of cameras 18 and 19 can be identified via the machine center.) 16

Regarding claim 14 as best understood, Kumagai discloses the work vehicle of claim 9, wherein each of the first blade marker and the second blade 17marker include a sensor that interacts with the camera (see at least [¶ 0050] The image processing unit 29 has a target searching unit 33, a target position detecting unit 34, etc. The target position detecting unit 34 detects a blade-detecting target 21 from an image of each frame on the image data of each camera acquired by the cameras 18 and 19 and performs a tracking processing of the blade-detecting target 21 between each frame. The target position detecting unit 34 detects the blade-detecting target 21, performs matching of the blade detecting target 21 between an image taken by the camera 18 and an image taken by the camera 19, and detects a center position of the blade-detecting target 21 as detected.)

Regarding claim 15 as best understood, Kumagai in view of Posselius, Morin, and OKUI disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method wherein a marker is embedded in the rear face of the blade.
However, Morin Teaches the work vehicle of claim 9, wherein the first blade marker and the second blade marker 20are machined into the rear face (see at least [col. 4, line 18-22] FIG. 2 is a perspective view 200 of an exemplary working edge 105 in accordance with an illustrative embodiment of the present invention. Illustratively, the view 200 shows the back side of a working edge 105. Connected to the working edge is a three dimensional target 130.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and incorporate the teachings of Morin and include a marker is embedded in the rear face of the blade. Doing so allows for efficient marker recognition by the mounted camera.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumagai in view of Posselius and Morin as applied to claim 16 above, and further in view of Palo.
Regarding claim 20 as best understood, Kumagai in view of Posselius and Morin disclose a method for calibrating the grade control system using a camera and marker reference system. Kumagai fails to explicitly disclose a method for moving the work vehicle during the moving of one of the cylinders. 
However, Palo teaches the method of claim 16, further comprising: 16moving the work vehicle during the moving of one of the plurality of cylinders (see at least [¶ 0019] The actuator is adapted to perform a work function (moving a work implement, such as a bucket or forks) or steer the work vehicle. The actuator is preferably formed by a hydraulic cylinder. The actuator is controlled by manual operation of a control element (lever or joystick).)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumagai in view of Posselius and Morin and incorporate the teachings of Palo where the work vehicle moves during the moving of one of the cylinders. Doing this allows for the functioning and operation of the work vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668